               20-35780-cgm               Doc 1         Filed 07/27/20 Entered 07/27/20 16:21:50                          Main Document
                                                                     Pg 1 of 43

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Gilman's Cleaners, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  40 Dolson Avenue                                                P.O. Box 189
                                  Middletown, NY 10940                                            Middletown, NY 10940
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       gilmans.us


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 20-35780-cgm             Doc 1              Filed 07/27/20 Entered 07/27/20 16:21:50                                Main Document
                                                                          Pg 2 of 43
Debtor    Gilman's Cleaners, Inc.                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                20-35780-cgm             Doc 1         Filed 07/27/20 Entered 07/27/20 16:21:50                               Main Document
                                                                    Pg 3 of 43
Debtor   Gilman's Cleaners, Inc.                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)

                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                                         Solvent tank breached in 2016 which in turn spilled solvent onto the
                                               What is the hazard?       property.Previous owner was supposed to address the issue and has not.
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                                                              40 Dolson Avenue
                                             Where is the property?           Middletown, NY, 10940-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?

                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 20-35780-cgm            Doc 1       Filed 07/27/20 Entered 07/27/20 16:21:50                                Main Document
                                                                  Pg 4 of 43
Debtor    Gilman's Cleaners, Inc.                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 27, 2020
                                                  MM / DD / YYYY


                             X   /s/ Daniel Hinton                                                        Daniel Hinton
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Michelle L. Trier                                                     Date July 27, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michelle L. Trier 1212
                                 Printed name

                                 Genova & Malin
                                 Firm name

                                 1136 Route 9
                                 Wappingers Falls, NY 12590
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     845-298-1600                  Email address


                                 1212 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                         Main Document
                                                                         Pg 5 of 43




 Fill in this information to identify the case:

 Debtor name         Gilman's Cleaners, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 27, 2020                           X /s/ Daniel Hinton
                                                                       Signature of individual signing on behalf of debtor

                                                                       Daniel Hinton
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    20-35780-cgm                 Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                     Main Document
                                                                              Pg 6 of 43

 Fill in this information to identify the case:
 Debtor name Gilman's Cleaners, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ally                                                           Vehicle loan                                                                                                $6,113.05
 Payment Processing                                             deficiencies;
 Center                                                         2015 Chevrolet
 P.O. Box 78234                                                 City Express Van
 Phoenix, AZ                                                    2017 Chevrolet
 85062-8234                                                     City Express Van
 Ally Financial                                                 2018 Dodge Ram                                       $40,169.46                 $19,420.00                $20,749.46
 P.O. Box 8138                                                  Promaster
 Cockeysville, MD
 21030
 AmTrust Financial                                              Business debt                                                                                               $9,723.00
 Services, Inc.
 59 Maiden Lane
 New York, NY 10038
 Evangelos                                                      Goods & services                                                                                            $6,500.00
 4003 Dyre Avenue
 Bronx, NY 10466
 Heller Pension                                                 Pension/Profit                                                                                            $20,000.00
 Associates, Inc.                                               sharing
 1363 Ny Route 9G                                               administrator
 Hyde Park, NY
 12538
 Hinman, Howard &                                               Goods & Services                                                                                            $9,000.00
 Kattell, LLP
 80 Exchange Street
 Binghamton, NY
 13901
 Internal Revenue                                               Federal Income                                                                                            $52,022.18
 Service                                                        Taxes: Federal
 P.O. Box 7346                                                  Tax lien filed 4th
 Philadelphia, PA                                               quarter, 2018; 1st
 19101-7346                                                     & 2nd quarter,
                                                                2019




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-35780-cgm                 Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                     Main Document
                                                                              Pg 7 of 43


 Debtor    Gilman's Cleaners, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kevin Somarelli                                                Personally                                                                                                $41,834.24
 c/o Catania, Mahon                                             guaranteed
 & Rider, PLLC                                                  business debt.
 P.O. Box 1479
 Newburgh, NY
 12551
 L & L Boiler                                                   Goods & services                                                                                            $7,452.90
 Maintenance, Inc.
 116 South
 Washington Street
 Montoursville, PA
 17754
 M&R Energy                                                     Goods & services                                                                                          $16,816.33
 P.O. Box 4091
 New Windsor, NY
 12553
 Martin D'Lugatz                                                All Business                                        $315,000.00                 $56,013.79              $258,986.21
 Living Trust                                                   Assets
 8 Par Court
 Middletown, NY
 10940
 Minda Supply                                                   Business debt           Disputed                                                                            $8,892.60
 Company
 380 Franklin
 Turnpike
 Mahwah, NJ 07430
 NYS Department of                                              Tax Warrants filed Disputed                                                                               $24,076.00
 Taxation & Finance
 Civil Enforcement
 WA Harriman
 Campus
 Albany, NY
 12227-0001
 Orange & Rockland                                              Goods & Services                                                                                          $26,389.40
 Elect Comp
 PO Box 1005
 Spring Valley, NY
 10977
 Orange Bank and                                                Line of Credit                                                                                            $48,610.76
 Trust
 212 Dolson Avenue
 Middletown, NY
 10940
 Solvents &                                                     Goods & services                                                                                            $7,800.00
 Petroleum
 1405 Brewerton Rd.
 Syracuse, NY 13208
 The Dime Bank                                                  Paycheck                                                                                                $133,692.78
 820 Church Street                                              protection loan
 Honesdale, PA
 18431



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-35780-cgm                 Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                     Main Document
                                                                              Pg 8 of 43


 Debtor    Gilman's Cleaners, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Travlers Insurance                                             Insurance: policy       Disputed                                                                          $15,000.00
 P.O. Box 660317                                                was cancelled
 Dallas, TX
 75266-0317
 Wexbank                                                        Business debt                                                                                               $6,482.78
 P.O. Box 6293
 Carol Stream, IL
 60197-6293
 Windham                                                        Business debt           Disputed                                                                            $7,986.87
 Professionals, Inc.
 382 Main Street
 Salem, NH
 03079-2412




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              20-35780-cgm                           Doc 1               Filed 07/27/20 Entered 07/27/20 16:21:50                                                                  Main Document
                                                                                      Pg 9 of 43
 Fill in this information to identify the case:

 Debtor name            Gilman's Cleaners, Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $            78,096.79

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $            78,096.79


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $           355,169.46


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $            76,098.18

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$           410,158.87


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $             841,426.51




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                        Main Document
                                                                         Pg 10 of 43
 Fill in this information to identify the case:

 Debtor name         Gilman's Cleaners, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                                                                            Checking Account
           3.1.     The Dime Bank                                           (Operating account)                                                        $151.19



                                                                            Checking Account
           3.2.     The Dime Bank                                           (Payroll)                                                               $19,904.72



                                                                            Checking Account
           3.3.     The Dime Bank                                           (Merchant account)                                                         $557.88



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $20,613.79
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                  Main Document
                                                                         Pg 11 of 43
 Debtor         Gilman's Cleaners, Inc.                                                                 Case number (If known)
                Name


        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 18,000.00    -                                    0.00 = ....                   $18,000.00
                                              face amount                                 doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                      $18,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last                Net book value of          Valuation method used     Current value of
                                                      physical inventory              debtor's interest          for current value         debtor's interest
                                                                                      (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Soap, Hangers and Dry
           Cleaning Chemicals                                                                    Unknown                                               $8,000.00




 23.       Total of Part 5.                                                                                                                        $8,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                         Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                   Main Document
                                                                         Pg 12 of 43
 Debtor         Gilman's Cleaners, Inc.                                                       Case number (If known)
                Name



 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desks, chairs and computers                                                 Unknown                                           $9,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $9,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2007 Honda Element                                                Unknown                                           $1,000.00


           47.2.     2018 Dodge Ram Promaster                                          Unknown                                         $19,420.00


           47.3.     2007 Chevrolet Express                                            Unknown                                             $588.00


           47.4.     2013 Chevrolet Express                                            Unknown                                           $1,075.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                  Main Document
                                                                         Pg 13 of 43
 Debtor         Gilman's Cleaners, Inc.                                                      Case number (If known)
                Name

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Clothing racks and 7 presses                                               Unknown                                        $400.00



 51.        Total of Part 8.                                                                                                   $22,483.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
              20-35780-cgm                      Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                           Main Document
                                                                             Pg 14 of 43
 Debtor          Gilman's Cleaners, Inc.                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $20,613.79

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $18,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $8,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $9,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $22,483.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $78,096.79          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $78,096.79




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                               Main Document
                                                                         Pg 15 of 43
 Fill in this information to identify the case:

 Debtor name         Gilman's Cleaners, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Ally Financial                                 Describe debtor's property that is subject to a lien                   $40,169.46                $19,420.00
       Creditor's Name                                2018 Dodge Ram Promaster
       P.O. Box 8138
       Cockeysville, MD 21030
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Martin D'Lugatz Living
 2.2                                                                                                                       $315,000.00                 $56,013.79
       Trust                                          Describe debtor's property that is subject to a lien
       Creditor's Name                                All Business Assets
       8 Par Court
       Middletown, NY 10940
       Creditor's mailing address                     Describe the lien
                                                      UCC -1 filing (3/29/2018)
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                              Main Document
                                                                         Pg 16 of 43
 Debtor       Gilman's Cleaners, Inc.                                                           Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $355,169.46

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                   Main Document
                                                                         Pg 17 of 43
 Fill in this information to identify the case:

 Debtor name         Gilman's Cleaners, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $52,022.18         $52,022.18
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Federal Income Taxes: Federal Tax lien filed 4th
                                                                     quarter, 2018; 1st & 2nd quarter, 2019
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $24,076.00         $24,076.00
           NYS Department of Taxation &                              Check all that apply.
           Finance                                                      Contingent
           Civil Enforcement                                            Unliquidated
           WA Harriman Campus                                           Disputed
           Albany, NY 12227-0001
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Tax Warrants filed
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   50549                                 Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                       Main Document
                                                                         Pg 18 of 43
 Debtor       Gilman's Cleaners, Inc.                                                                 Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $931.00
          Abraham Posen                                                         Contingent
          5 Taylor Ct., Unit 201                                                Unliquidated
          Monroe, NY 10950                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Judgment entered 9/6/2019
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $475.75
          All Air Inc.                                                          Contingent
          175 Clearbrook Rd.                                                    Unliquidated
          Elmsford, NY 10523                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,113.05
          Ally                                                                  Contingent
          Payment Processing Center                                             Unliquidated
          P.O. Box 78234                                                        Disputed
          Phoenix, AZ 85062-8234
                                                                                            Vehicle loan deficiencies;
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             2015 Chevrolet City Express Van
          Last 4 digits of account number                                    2017 Chevrolet City Express Van
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $9,723.00
          AmTrust Financial Services, Inc.                                      Contingent
          59 Maiden Lane                                                        Unliquidated
          New York, NY 10038                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $944.25
          Bound Brook Dry Cleaners & Tailors                                    Contingent
          265 W. Union Ave.                                                     Unliquidated
          Bound Brook, NJ 08805                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,158.07
          Chemtrec                                                              Contingent
          39 Old Ridgebury Road                                                 Unliquidated
          Danbury, CT 06810                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $303.83
          D. Anderson Towing Inc.                                               Contingent
          343 Route 211                                                         Unliquidated
          Middletown, NY 10940                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                       Main Document
                                                                         Pg 19 of 43
 Debtor       Gilman's Cleaners, Inc.                                                                 Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $300.00
          Division of Safety & Health Boiler Safet                              Contingent
          State Office Campus                                                   Unliquidated
          Building 12, Room 165                                                 Disputed
          Albany, NY 12240
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,500.00
          Evangelos                                                             Contingent
          4003 Dyre Avenue                                                      Unliquidated
          Bronx, NY 10466                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $177.67
          FedEx                                                                 Contingent
          P.O. Box 94515                                                        Unliquidated
          Palatine, IL 60094-4515                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,186.63
          Financial Pacific Leasing                                             Contingent
          P.O. Box 749642                                                       Unliquidated
          Los Angeles, CA 90074-9642                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number       1234
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,113.07
          First Data                                                            Contingent
          Attn Box 4640 Constellation                                           Unliquidated
          8430 West Bryn Mawr Ave, 3rd Floor                                    Disputed
          Chicago, IL 60631-4640
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $100.00
          Fish Window Cleaning                                                  Contingent
          21 West Street                                                        Unliquidated
          Newburgh, NY 12550                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $600.00
          G. Richard Truex Plumbing & Heating                                   Contingent
          15 Royce Avenue                                                       Unliquidated
          Middletown, NY 10940                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                       Main Document
                                                                         Pg 20 of 43
 Debtor       Gilman's Cleaners, Inc.                                                                 Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $932.61
          Great American Insurance Company                                      Contingent
          c/o Fields Group Insurance Services                                   Unliquidated
          110 E. 42nd Street, 16th floor                                        Disputed
          New York, NY 10017
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $20,000.00
          Heller Pension Associates, Inc.                                       Contingent
          1363 Ny Route 9G                                                      Unliquidated
          Hyde Park, NY 12538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Pension/Profit sharing administrator
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $9,000.00
          Hinman, Howard & Kattell, LLP                                         Contingent
          80 Exchange Street                                                    Unliquidated
          Binghamton, NY 13901                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $616.28
          James D. McCann & Son Inc.                                            Contingent
          Route 211 West                                                        Unliquidated
          P.O. Box 2211                                                         Disputed
          Middletown, NY 10940
                                                                             Basis for the claim:    Goods & services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,250.00
          Judelson, Giordano, Siegel                                            Contingent
          633 NY Route 211                                                      Unliquidated
          Middletown, NY 10941                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $41,834.24
          Kevin Somarelli                                                       Contingent
          c/o Catania, Mahon & Rider, PLLC                                      Unliquidated
          P.O. Box 1479                                                         Disputed
          Newburgh, NY 12551
                                                                             Basis for the claim:    Personally guaranteed business debt.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,452.90
          L & L Boiler Maintenance, Inc.                                        Contingent
          116 South Washington Street                                           Unliquidated
          Montoursville, PA 17754                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                       Main Document
                                                                         Pg 21 of 43
 Debtor       Gilman's Cleaners, Inc.                                                                 Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,525.24
          Luzon Enviromental Services                                           Contingent
          1246 Glen Wild Rd.                                                    Unliquidated
          Woodridge, NY 12789                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $16,816.33
          M&R Energy                                                            Contingent
          P.O. Box 4091                                                         Unliquidated
          New Windsor, NY 12553                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $644.00
          MassMutual                                                            Contingent
          100 Bright Meadow Blvd.                                               Unliquidated
          Enfield, CT 06082                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,200.00
          Matthew's                                                             Contingent
          P.O. Box 449                                                          Unliquidated
          Westtown, NY 10998                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $640.00
          Michael Jankowski                                                     Contingent
          69 Bull Road                                                          Unliquidated
          Otisville, NY 10963                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,000.00
          Millpond Cleaners                                                     Contingent
          46 Millpond Pkwy                                                      Unliquidated
          Monroe, NY 10950                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,892.60
          Minda Supply Company                                                  Contingent
          380 Franklin Turnpike                                                 Unliquidated
          Mahwah, NJ 07430
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                       Main Document
                                                                         Pg 22 of 43
 Debtor       Gilman's Cleaners, Inc.                                                                 Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $891.43
          NY Community Financial, LLC                                           Contingent
          c/o John Boulos, Esq.                                                 Unliquidated
          120 Bay Ridge Avenue                                                  Disputed
          Brooklyn, NY 11220
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       0059                         Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $639.10
          NY Community Financial, LLC                                           Contingent
          c/o John Boulos, Esq.                                                 Unliquidated
          120 Bay Ridge Avenue                                                  Disputed
          Brooklyn, NY 11220
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       4223                         Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $160.00
          NYS Dept. of Environmental Conservation                               Contingent
          P.O. Box 784971                                                       Unliquidated
          Philadelphia, PA 19178-4971                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $366.66
          Oprandy's Fire and Safety Equipment                                   Contingent
          49 Brookline Ave                                                      Unliquidated
          Middletown, NY 10940                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $26,389.40
          Orange & Rockland Elect Comp                                          Contingent
          PO Box 1005                                                           Unliquidated
          Spring Valley, NY 10977                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $48,610.76
          Orange Bank and Trust                                                 Contingent
          212 Dolson Avenue                                                     Unliquidated
          Middletown, NY 10940                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Line of Credit
          Last 4 digits of account number       3014
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,367.89
          Paychex, Inc.                                                         Contingent
          1175 John Street                                                      Unliquidated
          West Henrietta, NY 14586                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                       Main Document
                                                                         Pg 23 of 43
 Debtor       Gilman's Cleaners, Inc.                                                                 Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,672.00
          Pitney Bowes Global Financial Services                                Contingent
          P.O. Box 371887                                                       Unliquidated
          Pittsburgh, PA 15250-7887                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       7557
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $339.29
          Price Chopper Supermarkets                                            Contingent
          461 Nott Street                                                       Unliquidated
          Attn: Check Collection Dept.                                          Disputed
          Schenectady, NY 12308
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $216.24
          Quill Corporation                                                     Contingent
          P.O. Box 37600                                                        Unliquidated
          Philadelphia, PA 19101-0600                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $524.98
          Scranton Grinder                                                      Contingent
          1020 Hemlock St.                                                      Unliquidated
          Scranton, PA 18505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Busines Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,800.00
          Solvents & Petroleum                                                  Contingent
          1405 Brewerton Rd.                                                    Unliquidated
          Syracuse, NY 13208                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $297.34
          Sullivan Fire Protection Corp.                                        Contingent
          16 Railroad Plaza                                                     Unliquidated
          South Fallsburg, NY 12779                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $133,692.78
          The Dime Bank                                                         Contingent
          820 Church Street                                                     Unliquidated
          Honesdale, PA 18431                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Paycheck protection loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                       Main Document
                                                                         Pg 24 of 43
 Debtor       Gilman's Cleaners, Inc.                                                                 Case number (if known)
              Name

 3.43      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $290.83
           Times Herald Record                                                  Contingent
           40 Mulberry Street                                                   Unliquidated
           Middletown, NY 10940                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.44      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $15,000.00
           Travlers Insurance                                                   Contingent
           P.O. Box 660317                                                      Unliquidated
           Dallas, TX 75266-0317
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance: policy was cancelled
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $6,482.78
           Wexbank                                                              Contingent
           P.O. Box 6293                                                        Unliquidated
           Carol Stream, IL 60197-6293                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $7,986.87
           Windham Professionals, Inc.                                          Contingent
           382 Main Street                                                      Unliquidated
           Salem, NH 03079-2412
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number      4379
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Kevin F. Preston
           MacVean, Lewis, Sherwin & McDermott, P.C                                                   Line     3.34
           34 Grove Street, P.O. Box 310
                                                                                                             Not listed. Explain
           Middletown, NY 10940

 4.2       Murray S. Lubitz Attorney at Law
           245 Main Street                                                                            Line     3.28
           White Plains, NY 10601
                                                                                                             Not listed. Explain

 4.3       U.S Small Business Administration
           801 Tom Martin Drive                                                                       Line     3.42
           Birmingham, AL 35211
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      76,098.18
 5b. Total claims from Part 2                                                                            5b.    +     $                     410,158.87

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                       Main Document
                                                                         Pg 25 of 43
 Debtor       Gilman's Cleaners, Inc.                                                             Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $               486,257.05




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 9 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                      Main Document
                                                                         Pg 26 of 43
 Fill in this information to identify the case:

 Debtor name         Gilman's Cleaners, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   2 Water heaters
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                39 months                  Centra Funding, LLC
                                                                                     1400 Preston Road
             List the contract number of any                                         Suite 115
                   government contract                                               Plano, TX 75093


 2.2.        State what the contract or                   2 Shirt machines
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                37 months
                                                                                     Financial Pacific Leasing, Inc.
             List the contract number of any                                         3455 S 344th Way
                   government contract                                               Auburn, WA 98001


 2.3.        State what the contract or                   Building lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Hintons5, LLC
             List the contract number of any                                         106 Donny Drive
                   government contract                                               Roaring Brook Township, PA 18444


 2.4.        State what the contract or                   2 EH080 Soft mount
             lease is for and the nature of               washer extractor and
             the debtor's interest                        120' 3/4 speed rail with
                                                          3 switches and 6 trollys
                  State the term remaining                                           Pawnee Leasing Corporation
                                                                                     3801 Automation Way
             List the contract number of any                                         Suite 207
                   government contract                                               Fort Collins, CO 80525




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                   Main Document
                                                                         Pg 27 of 43
 Fill in this information to identify the case:

 Debtor name         Gilman's Cleaners, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Daniel Hinton                     106 Donny Drive                                   Orange Bank and                    D
                                               Roaringbrook, PA 18444                            Trust                              E/F       3.34
                                                                                                                                    G




    2.2      Daniel Hinton                     106 Donny Drive                                   Miscellaneous                      D
                                               Roaringbrook, PA 18444                            creditors                          E/F
                                                                                                                                    G




    2.3      Jack Hinton                       37 West Conkling Avenue                           Orange Bank and                    D
                                               Middletown, NY 10940                              Trust                              E/F       3.34
                                                                                                                                    G




    2.4      Jack Hinton                       37 West Conkling Avenue                           Ally Financial                     D   2.1
                                               Middletown, NY 10940                                                                 E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                               Main Document
                                                                         Pg 28 of 43



 Fill in this information to identify the case:

 Debtor name         Gilman's Cleaners, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $151,246.44
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $683,961.64
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,005,496.90
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              20-35780-cgm                  Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                  Main Document
                                                                         Pg 29 of 43
 Debtor       Gilman's Cleaners, Inc.                                                                   Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property

       Ally Financial                                           2015 and 2017 Chevrolet City Express Vans                      10/2019                            $0.00
       P.O. Box 8138
       Cockeysville, MD 21030


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Kevin Somarelli vs. Daniel                       Judgment                   Supreme Court of the State                    Pending
               Hinton, Mobilepro Cleaners                       Proceeding                 of New York                                   On appeal
               Inc. and Gilman's Cleaners,                                                 County of Orange
                                                                                                                                         Concluded
               Inc.,                                                                       285 Main Street
               EF001262-2020                                                               Goshen, NY 10924

       7.2.    Financial Pacific Leasing, Inc.                  Judgment                   Supreme Court of the State                    Pending
               v. Gilman's Cleaners Inc.                        Proceeding                 of New York                                   On appeal
               EF002276-2020                                                               County of Orange
                                                                                                                                         Concluded
                                                                                           285 Main Street
                                                                                           Goshen, NY 10924

       7.3.    Orange Bank and Trust v.                         Judgment                   Supreme Court of the State                    Pending
               Gilman's Cleaners, Inc.;                         Proceeding                 of New York                                   On appeal
               Daniel Hinton; Jack Hinton;                                                 County of Orange
                                                                                                                                         Concluded
               and Mobilepro Cleaners, Inc.                                                285 Main Street
               EF002971-2020                                                               Goshen, NY 10924




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              20-35780-cgm                  Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                Main Document
                                                                         Pg 30 of 43
 Debtor       Gilman's Cleaners, Inc.                                                                      Case number (if known)



               Case title                                       Nature of case               Court or agency's name and             Status of case
               Case number                                                                   address
       7.4.    Minda Supply Company v.                          Judgment                     City Court of Middletown                    Pending
               Gilman's Cleaners, Inc.                          Proceeding                   County of Orange, State of                  On appeal
               CV 423/2020                                                                   New York
                                                                                                                                         Concluded
                                                                                             2 James Street
                                                                                             Middletown, NY 10940

       7.5.    Abraham Posen v. Gilman's                        Judgment entered             City Court of Middletown                    Pending
               Cleaners, Inc.                                   9/6/2019                     County of Orange, State of                  On appeal
               SC-000670-19/MI                                                               New York
                                                                                                                                         Concluded
                                                                                             2 James Street
                                                                                             Middletown, NY 10940


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                   Main Document
                                                                         Pg 31 of 43
 Debtor        Gilman's Cleaners, Inc.                                                                   Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.     Genova & Malin
                 1136 Route 9
                 Wappingers Falls, NY 12590                          Attorney's Fees                                           5/27/2020                $15,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers               Total amount or
                                                                                                                      were made                              value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer              Total amount or
                Address                                         payments received or debts paid in exchange              was made                            value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services               If debtor provides meals
                                                                the debtor provides                                                        and housing, number of
                                                                                                                                           patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                             Main Document
                                                                         Pg 32 of 43
 Debtor        Gilman's Cleaners, Inc.                                                                  Case number (if known)




                  Credit Card information is encrypted when a customer creates an
                  account.
                  Does the debtor have a privacy policy about that information?
                      No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Paychex Profit Sharing                                                                     EIN:

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was            Last balance
              Address                                           account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.     Orange Bank and Trust                          XXXX-                        Checking                 December, 2019                        $0.00
                 212 Dolson Avenue                                                           Savings
                 Middletown, NY 10940
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     Orange Bank and Trust                          XXXX-                        Checking                 December, 2019                        $0.00
                 212 Dolson Avenue                                                           Savings
                 Middletown, NY 10940
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.3.     Orange Bank and Trust                          XXXX-                        Checking                 December, 2019                        $0.00
                 212 Dolson Avenue                                                           Savings
                 Middletown, NY 10940
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                             Main Document
                                                                         Pg 33 of 43
 Debtor      Gilman's Cleaners, Inc.                                                                    Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address
       Hintons5, LLC                                                 NYS Department of                                                         2/28/2018
       Gilman's Clearners                                            Conservation
       40 Dolson Avenue                                              625 Broadway
       Middletown, NY 10940                                          Albany, NY 12233-0001


24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                                 Main Document
                                                                         Pg 34 of 43
 Debtor      Gilman's Cleaners, Inc.                                                                    Case number (if known)




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Kristin                                                                                                                    March, 2020 to
                    Quickbooks                                                                                                                 present


    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Lori Wattman


       26c.2.       Caroline Hoffman



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                             Main Document
                                                                         Pg 35 of 43
 Debtor      Gilman's Cleaners, Inc.                                                                    Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Daniel Hinton                                  106 Donny Drive                                     President                             100%
                                                      Roaringbrook, PA 18444



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Daniel Hinton                                                                                                January, 2019
       .    106 Donny Drive                                                                                              - October,
               Roaringbrook, PA 18444                           $1,500.00/week                                           2019              Salary

               Relationship to debtor
               President


       30.2 Jack Hinton
       .    37 West Conkling Avenue                                                                                      July, 2019 to
               Middletown, NY 10940                             $350.00/week                                             current           Salary

               Relationship to debtor
               Father of President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50                             Main Document
                                                                         Pg 36 of 43
 Debtor      Gilman's Cleaners, Inc.                                                                    Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 27, 2020

 /s/ Daniel Hinton                                                      Daniel Hinton
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             20-35780-cgm                   Doc 1           Filed 07/27/20 Entered 07/27/20 16:21:50            Main Document
                                                                         Pg 37 of 43




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Gilman's Cleaners, Inc.                                                                  Case No.
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       July 27, 2020                                              /s/ Daniel Hinton
                                                                        Daniel Hinton/President
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    20-35780-cgm   Doc 1    Filed 07/27/20 Entered 07/27/20 16:21:50   Main Document
                                         Pg 38 of 43


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           ABRAHAM POSEN
                           5 TAYLOR CT., UNIT 201
                           MONROE, NY 10950


                           ALL AIR INC.
                           175 CLEARBROOK RD.
                           ELMSFORD, NY 10523


                           ALLY
                           PAYMENT PROCESSING CENTER
                           P.O. BOX 78234
                           PHOENIX, AZ 85062-8234


                           ALLY FINANCIAL
                           P.O. BOX 8138
                           COCKEYSVILLE, MD 21030


                           AMTRUST FINANCIAL SERVICES, INC.
                           59 MAIDEN LANE
                           NEW YORK, NY 10038


                           BOUND BROOK DRY CLEANERS & TAILORS
                           265 W. UNION AVE.
                           BOUND BROOK, NJ 08805


                           CENTRA FUNDING, LLC
                           1400 PRESTON ROAD
                           SUITE 115
                           PLANO, TX 75093


                           CHEMTREC
                           39 OLD RIDGEBURY ROAD
                           DANBURY, CT 06810


                           D. ANDERSON TOWING INC.
                           343 ROUTE 211
                           MIDDLETOWN, NY 10940


                           DANIEL HINTON
                           106 DONNY DRIVE
                           ROARINGBROOK, PA 18444
20-35780-cgm   Doc 1    Filed 07/27/20 Entered 07/27/20 16:21:50   Main Document
                                     Pg 39 of 43



                       DIVISION OF SAFETY & HEALTH BOILER SAFET
                       STATE OFFICE CAMPUS
                       BUILDING 12, ROOM 165
                       ALBANY, NY 12240


                       EVANGELOS
                       4003 DYRE AVENUE
                       BRONX, NY 10466


                       FEDEX
                       P.O. BOX 94515
                       PALATINE, IL 60094-4515


                       FINANCIAL PACIFIC LEASING
                       P.O. BOX 749642
                       LOS ANGELES, CA 90074-9642


                       FINANCIAL PACIFIC LEASING, INC.
                       3455 S 344TH WAY
                       AUBURN, WA 98001


                       FIRST DATA
                       ATTN BOX 4640 CONSTELLATION
                       8430 WEST BRYN MAWR AVE, 3RD FLOOR
                       CHICAGO, IL 60631-4640


                       FISH WINDOW CLEANING
                       21 WEST STREET
                       NEWBURGH, NY 12550


                       G. RICHARD TRUEX PLUMBING & HEATING
                       15 ROYCE AVENUE
                       MIDDLETOWN, NY 10940


                       GREAT AMERICAN INSURANCE COMPANY
                       C/O FIELDS GROUP INSURANCE SERVICES
                       110 E. 42ND STREET, 16TH FLOOR
                       NEW YORK, NY 10017


                       HELLER PENSION ASSOCIATES, INC.
                       1363 NY ROUTE 9G
                       HYDE PARK, NY 12538
20-35780-cgm   Doc 1    Filed 07/27/20 Entered 07/27/20 16:21:50   Main Document
                                     Pg 40 of 43



                       HINMAN, HOWARD & KATTELL, LLP
                       80 EXCHANGE STREET
                       BINGHAMTON, NY 13901


                       HINTONS5, LLC
                       106 DONNY DRIVE
                       ROARING BROOK TOWNSHIP, PA 18444


                       INTERNAL REVENUE SERVICE
                       P.O. BOX 7346
                       PHILADELPHIA, PA 19101-7346


                       JACK HINTON
                       37 WEST CONKLING AVENUE
                       MIDDLETOWN, NY 10940


                       JAMES D. MCCANN & SON INC.
                       ROUTE 211 WEST
                        P.O. BOX 2211
                       MIDDLETOWN, NY 10940


                       JUDELSON, GIORDANO, SIEGEL
                       633 NY ROUTE 211
                       MIDDLETOWN, NY 10941


                       KEVIN F. PRESTON
                       MACVEAN, LEWIS, SHERWIN & MCDERMOTT, P.C
                       34 GROVE STREET, P.O. BOX 310
                       MIDDLETOWN, NY 10940


                       KEVIN SOMARELLI
                       C/O CATANIA, MAHON & RIDER, PLLC
                       P.O. BOX 1479
                       NEWBURGH, NY 12551


                       L & L BOILER MAINTENANCE, INC.
                       116 SOUTH WASHINGTON STREET
                       MONTOURSVILLE, PA 17754


                       LUZON ENVIROMENTAL SERVICES
                       1246 GLEN WILD RD.
                       WOODRIDGE, NY 12789
20-35780-cgm   Doc 1    Filed 07/27/20 Entered 07/27/20 16:21:50   Main Document
                                     Pg 41 of 43



                       M&R ENERGY
                       P.O. BOX 4091
                       NEW WINDSOR, NY 12553


                       MARTIN D'LUGATZ LIVING TRUST
                       8 PAR COURT
                       MIDDLETOWN, NY 10940


                       MASSMUTUAL
                       100 BRIGHT MEADOW BLVD.
                       ENFIELD, CT 06082


                       MATTHEW'S
                       P.O. BOX 449
                       WESTTOWN, NY 10998


                       MICHAEL JANKOWSKI
                       69 BULL ROAD
                       OTISVILLE, NY 10963


                       MILLPOND CLEANERS
                       46 MILLPOND PKWY
                       MONROE, NY 10950


                       MINDA SUPPLY COMPANY
                       380 FRANKLIN TURNPIKE
                       MAHWAH, NJ 07430


                       MURRAY S. LUBITZ ATTORNEY AT LAW
                       245 MAIN STREET
                       WHITE PLAINS, NY 10601


                       NY COMMUNITY FINANCIAL, LLC
                       C/O JOHN BOULOS, ESQ.
                       120 BAY RIDGE AVENUE
                       BROOKLYN, NY 11220


                       NYS DEPARTMENT OF TAXATION & FINANCE
                       CIVIL ENFORCEMENT
                       WA HARRIMAN CAMPUS
                       ALBANY, NY 12227-0001


                       NYS DEPT. OF ENVIRONMENTAL CONSERVATION
                       P.O. BOX 784971
                       PHILADELPHIA, PA 19178-4971
20-35780-cgm   Doc 1    Filed 07/27/20 Entered 07/27/20 16:21:50   Main Document
                                     Pg 42 of 43



                       OPRANDY'S FIRE AND SAFETY EQUIPMENT
                       49 BROOKLINE AVE
                       MIDDLETOWN, NY 10940


                       ORANGE & ROCKLAND ELECT COMP
                       PO BOX 1005
                       SPRING VALLEY, NY 10977


                       ORANGE BANK AND TRUST
                       212 DOLSON AVENUE
                       MIDDLETOWN, NY 10940


                       PAWNEE LEASING CORPORATION
                       3801 AUTOMATION WAY
                       SUITE 207
                       FORT COLLINS, CO 80525


                       PAYCHEX, INC.
                       1175 JOHN STREET
                       WEST HENRIETTA, NY 14586


                       PITNEY BOWES GLOBAL FINANCIAL SERVICES
                       P.O. BOX 371887
                       PITTSBURGH, PA 15250-7887


                       PRICE CHOPPER SUPERMARKETS
                       461 NOTT STREET
                       ATTN: CHECK COLLECTION DEPT.
                       SCHENECTADY, NY 12308


                       QUILL CORPORATION
                       P.O. BOX 37600
                       PHILADELPHIA, PA 19101-0600


                       SCRANTON GRINDER
                       1020 HEMLOCK ST.
                       SCRANTON, PA 18505


                       SOLVENTS & PETROLEUM
                       1405 BREWERTON RD.
                       SYRACUSE, NY 13208


                       SULLIVAN FIRE PROTECTION CORP.
                       16 RAILROAD PLAZA
                       SOUTH FALLSBURG, NY 12779
20-35780-cgm   Doc 1    Filed 07/27/20 Entered 07/27/20 16:21:50   Main Document
                                     Pg 43 of 43



                       THE DIME BANK
                       820 CHURCH STREET
                       HONESDALE, PA 18431


                       TIMES HERALD RECORD
                       40 MULBERRY STREET
                       MIDDLETOWN, NY 10940


                       TRAVLERS INSURANCE
                       P.O. BOX 660317
                       DALLAS, TX 75266-0317


                       U.S SMALL BUSINESS ADMINISTRATION
                       801 TOM MARTIN DRIVE
                       BIRMINGHAM, AL 35211


                       WEXBANK
                       P.O. BOX 6293
                       CAROL STREAM, IL 60197-6293


                       WINDHAM PROFESSIONALS, INC.
                       382 MAIN STREET
                       SALEM, NH 03079-2412
